Exhibit 21 BLACK HILLS CORPORATION SUBSIDIARIES December 31, 2009 Black Hills Cabresto Pipeline, LLC, a Delaware limited liability company Black Hills Colorado IPP, LLC, a South Dakota limited liability company Black Hills Electric Generation, LLC, a South Dakota limited liability company Black Hills Energy Resources, Inc., a South Dakota corporation Black Hills Exploration and Production, Inc., a Wyoming corporation Black Hills Gas Holdings Corp., a Colorado corporation Black Hills Gas Resources, Inc., a Colorado corporation Black Hills Idaho Operations, LLC, a Delaware limited liability company Black Hills Midstream, LLC, a South Dakota limited liability company Black Hills Non-regulated Holdings, LLC, a South Dakota limited liability company Black Hills Ontario, LLC, a Delaware limited liability company Black Hills Plateau Production, LLC, a Delaware limited liability company Black Hills Power, Inc., a South Dakota corporation Black Hills Service Company, LLC, a South Dakota limited liability company Black Hills Utility Holdings, Inc., a South Dakota corporation Black Hills Wyoming, LLC, a Wyoming limited liability company Black Hills/Colorado Electric Utility Company, LP, a Delaware limited partnership Black Hills/Colorado Gas Utility Company, LP, a Delaware limited partnership Black Hills/Colorado Utility Company II, LLC, a Colorado limited liability company Black Hills/Colorado Utility Company, LLC, a Colorado limited liability company Black Hills/Iowa Gas Utility Company, LLC, a Delaware limited liability company Black Hills/Kansas Gas Utility Company, LLC, a Kansas limited liability company Black Hills/Nebraska Gas Utility Company, LLC, a Delaware limited liability company Bloomfield Glenns Ferry, Inc., a Virginia corporation Bloomfield Idaho Management, Inc., a Delaware corporation Bloomfield Rupert, Inc., a Virginia corporation Buick Power, LLC, a Delaware limited liability company Cheyenne Light, Fuel and Power Company, a Wyoming corporation EIF Investors, Inc., a Delaware corporation Enserco Energy Inc., a South Dakota corporation Enserco Midstream, LLC, a South Dakota limited liability company Generation Development Company, LLC, a South Dakota limited liability company Glenns Ferry Cogeneration Partners, Ltd., a Colorado limited partnership Glenns Ferry Management, Inc., a Delaware corporation Natural/Peoples Limited Liability Company, a Wyoming limited liability company Rupert Cogeneration Partners, Ltd., a Colorado limited partnership Rupert Management, Inc., a Delaware corporation Wyodak Resources Development Corp., a Delaware corporation
